UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended March 31, 2011 April 29, 2011 Dear Shareholders: The fiscal year ended March 31, 2011 was very good for the Perkins Discovery Fund and the stock market in general.The Fund finished the period with a return of 27.67% versus 22.56% for the Dow Jones Wilshire Micro-Cap, 25.79% for the Russell 2000 Index, 15.98% for the NASDAQ Composite and 15.65% for the S&P 500® Index.Micro-cap stocks outperformed the overall market during the year.During the quarter March 31, 2011, the Fund was up 7.26% versus 6.64% for the Dow Jones Wilshire Micro-Cap Index. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the year, we acquired 20 new holdings and disposed of 11.As a result, the portfolio expanded from 39 holdings to 48.We started the period with 9.3% in cash and cash equivalents and ended with 11.6% as slightly more money came into the Fund than we spent on new holdings. Our three biggest gaining stocks for the fiscal year were Uroplasty, Inc., Abraxas Petroleum Corp., and Computer Task Group, Inc.Uroplasty is a medical device company with products that address the incontinence market.We initially purchased the holding over four years ago after the company received FDA approval on several new devices.The stock was down significantly in the 2008 and early 2009 market, but was up strongly this year due to clinical trial results and the potential of the company’s new Urgent PC product.Abraxas is an oil and gas company with holdings in Texas, the Rocky Mountains, and the oil-rich Bakken area of North Dakota.We initiated our position in the fall of 2009 as the stock moved up out of a base and continue to hold it as the stock has been in an uptrend ever since.Computer Task Group is an IT consulting, management, and staffing company that has benefited from the growth of electronic medical records.We bought the holding almost four years ago as the company’s fundamentals were improving and the stock had been in a basing formation for several years.The stock has moved up out of that formation and we intend to hold it throughout an uptrend. The Fund’s three biggest losers were Conexant Systems, Inc., Wireless Ronin Technologies, Inc. and Mattson Technology, Inc.Conexant is a leading provider of solutions for imaging, audio, embedded modem, and video surveillance applications.Purchased in 2009, the company was bought out by another company this spring.We sold the position at an overall profit when the offer was announced, however, it was our biggest declining stock for the fiscal year since it had a strong move up into early 2010 but declined during much of the rest of the year.Wireless Ronin provides electronic data communication systems for digital signage, advertising and interactive kiosks.We originally purchased Wireless Ronin over four years ago due to high expectations for their digital signage technology, particularly in the fast food industry.Acceptance of the technology has been slower than expected and we have sold part of our holding, but recent results are more encouraging.Mattson manufactures processing equipment used in the production of semi-conductors.We purchased our holding last spring as the stock was in an uptrend based on expectations for a strong ramp in sales of their products.Sales, however, were not as robust as expected and the 1 stock corrected into mid-September.We sold the position as it rallied later in the fall, which turned out to be a good decision when the stock declined again early this year on reduced expectations. The table below shows the Fund’s performance for various periods ended March 31, 2011. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire Composite 500® Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 12.88% 8.23% 5.80% 3.32% 3.18% Ten Year 10.54% 11.08% 7.87% 4.22% 3.29% Five Year 4.64% 0.49% 3.35% 3.52% 2.62% Three Year 11.76% 8.28% 8.57% 6.86% 2.35% One Year 27.67% 22.56% 25.79% 15.98% 15.65% Gross Expense Ratio:2.90% The Fund’s performance by calendar year is shown in the table below. Perkins Dow Jones Russell NASDAQ S&P Discovery Wilshire Composite 500® Calendar Period Fund Micro-Cap Index Index Index Index 1998 (Partial Year) 9.67% -16.28% -11. 36% 21.34% 12.84% 1999 67.54% 40.68% 21.26% 85.58% 21.03% 2000 7.61% -18.08% -3.02% -39.29% -9.15% 2001 17.76% 24.82% 2.49% -21.05% -11.91% 2002 -31.18% -8.54% -20.48% -31.53% -22.18% 2003 67.87% 84.03% 47.25% 50.01% 28.62% 2004 22.55% 15.87% 18.33% 8.59% 10.92% 2005 1.13% 0.99% 4.55% 1.37% 4.88% 2006 20.46% 16.02% 18.37% 9.52% 15.80% 2007 4.31% -8.52% -1.57% 9.81% 5.49% 2008 -51.52% -44.98% -33.79% -40.54% -37.00% 2009 65.26% 47.59% 27.17% 43.89% 26.46% 2010 33.79% 28.24% 26.85% 16.91% 15.06% 2011 (YTD to 03/31/11) 7.26% 6.64% 7.94% 4.83% 5.92% Annualized (Inception to 03/31/11) 12.88% 8.23% 5.80% 3.32% 3.18% Please note that performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-366-8361. The fund imposes a 1.00% redemption fee on shares redeemed within 90 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. We have experienced a strong stock market since March of 2009 with several pullbacks along the way, the largest of which was in the spring and summer of last year.With all the problems in the world from the Japanese earthquake/tsunami to the Mideast rebellions, it seems strange to some that the market has been as strong as it 2 has.We believe that the market sees the economy as being considerably stronger than portrayed in the news and that the recovery that is now taking hold should result in better corporate profits and may last for some time to come. We cannot predict the action of the market; however, we will continue to choose stocks that we believe can do well over the long term using our same bottom-up selection process of looking for small companies that are benefiting from positive change.And, of course, we continue to monitor our holdings.Some of these will reach levels where they will be sold, even though they may continue to be good companies.Others will not work out in the way we anticipated and will be candidates to be sold.Both will be replaced with new ideas, as part of an ongoing process.We believe the Discovery Fund is well positioned in micro-cap growth stocks that hold significant promise for the future. Thank you for your continued support. Sincerely, Richard W. Perkins, C.F.A. Daniel S. Perkins, C.F.A. President Executive Vice President Opinions expressed above are those of Richard W. Perkins or Daniel S. Perkins and are subject to change, are not guaranteed and should not be considered investment advice. Small company investing involves additional risks such as limited liquidity and greater volatility. The fund invests in micro-cap and early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. As a result, investors considering an investment in the Fund should consider their ability to withstand the volatility of the Fund’s net asset value associated with the risks of the portfolio. The S&P 500® Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general; the Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization; and the NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System, which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Dow Jones Wilshire Micro-Cap Index is formed by taking the 2,500 smallest companies, as measured by Market Capitalization of the Dow Jones Wilshire 5000 Index. One cannot invest directly in an index.Please refer to the schedule of investments for more information regarding fund holdings.Fund holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a prospectus. The Fund is distributed by Quasar Distributors, LLC.(5/11) 3 The Perkins Discovery Fund SECTOR ALLOCATION as of March 31, 2011 (Unaudited) *Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) As a shareholder of the Perkins Discovery Fund (the “Fund”), you incur two types of costs: (1) transaction costs including redemptions fees and (2) ongoing costs, including investment advisory fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund compared to ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period (10/01/10 – 3/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These 4 The Perkins Discovery Fund EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) (Continued) expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions, related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period”.This will provide an estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/2011 10/1/10 – 3/31/2011* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 2.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 5 The Perkins Discovery Fund Value of $10,000 vs S&P 500® Index, Russell 2000® Index and Dow Jones Wilshire Micro-Cap Index Annualized Returns for the Periods ended March 31, 2011 One Year Five Year Ten Year Perkins Discovery Fund 27.67% 4.64% 10.54% Russell 2000® Index 25.79% 3.35% 7.87% S&P 500® Index 15.65% 2.62% 3.29% Dow Jones Wilshire Micro-Cap Index 22.56% 0.49% 11.08% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2001, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. 6 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 90.2% Administrative Services: 1.2% RCM Technologies, Inc.* $ Ambulatory Health Care Services: 7.7% MEDTOX Scientific, Inc.* NovaMed, Inc.* RadNet, Inc.* U.S. Physical Therapy, Inc. Amusement, Gaming & Entertainment: 0.6% Lakes Entertainment, Inc.* Chemical Manufacturing: 5.3% AVI BioPharma, Inc.* Cardiovascular Systems, Inc.* Dyadic International, Inc.* Oculus Innovative Sciences, Inc.* Computers & Electronic Manufacturing: 4.4% CardioGenesis Corp.* EDAP TMS SA - ADR* iCAD, Inc.* Synergetics USA, Inc.* Computer Systems Design Services: 18.6% Augme Technologies, Inc.* Computer Task Group, Inc.* Datalink Corp.* Dynamics Research Corp.* Ebix, Inc.* NetScout Systems, Inc.* Wireless Ronin Technologies, Inc.* Diversified Financial Services: 0.3% Swordfish Financial, Inc.* Educational Services: 0.7% Lincoln Educational Services Corp. Electrical Equipment: 1.9% Coleman Cable, Inc.* Food Manufacturing: 4.4% Diamond Foods, Inc. Inventure Foods, Inc.* Food Services: 2.2% Famous Dave’s of America, Inc.* Granite City Food & Brewery Ltd.* Healthcare Manufacturing: 6.5% InfuSystem Holdings, Inc.* Span-America Medical Systems, Inc. Uroplasty, Inc.* Health Care Plans: 2.2% Metropolitan Health Networks, Inc.* Internet Services: 1.7% PFSweb, Inc.* Management Consulting: 11.3% Insignia Systems, Inc.* IntegraMed America, Inc.* Mining: 1.2% USEC, Inc.* Oil & Gas: 5.4% Abraxas Petroleum Corp.* The accompanying notes are an integral part of these financial statements. 7 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Continued) Shares Value COMMON STOCKS: 90.2% (Continued) Oil & Gas: 5.4% (Continued) Voyager Oil & Gas, Inc.* $ Printing Services: 1.5% InnerWorkings, Inc.* Retailers: 5.2% ADDvantage Technologies Group, Inc.* Appliance Recycling Centers of America, Inc.* U.S. Auto Parts Network, Inc.* Software Services: 4.6% Actuate Corp.* ePlus, Inc.* Unify Corp.* Telecommunications: 0.4% Broadcast International, Inc.* Toys & Games: 1.9% Summer Infant, Inc.* Wholesalers: 1.0% Animal Health International, Inc.* TOTAL COMMON STOCKS (Cost $13,720,231) SHORT-TERM INVESTMENTS: 11.6% Money Market Funds: 11.6% Fidelity Money Market Portfolio - Select Class, 0.158%^ Invesco Liquid Assets Portfolio - Institutional Class, 0.161%^ Invesco Short-Term Prime Portfolio - Institutional Class, 0.125%^ TOTAL SHORT-TERM INVESTMENTS (Cost $2,505,950) TOTAL INVESTMENTS IN SECURITIES: 101.8% (Cost $16,226,181) Liabilities in Excess of Other Assets: (1.8)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 8 The Perkins Discovery Fund STATEMENT OF ASSETS AND LIABILITIES at March 31, 2011 ASSETS Investments in securities, at value (Cost $16,226,181) (Note 2) $ Receivables: Fund shares sold Interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($21,585,901/708,807 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 The Perkins Discovery Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2011 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Adminstration fees Transfer agent fees Fund accounting fees Registration fees Audit fees Reports to shareholders Miscellaneous expense Chief Compliance Officer fees Custody fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 The Perkins Discovery Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $16,939 and $9,819, respectively. The accompanying notes are an integral part of these financial statements. 11 The Perkins Discovery Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — — ) ) ) Paid-in capital from redemption fees (Note 2) * * Net asset value, end of year $ Total return % % )% )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )% )% )% )% ) After fees waived and expenses absorbed )% )% )% )% ) Portfolio turnover rate 22
